Exhibit 10.3

EMPLOYMENT AGREEMENT

AGREEMENT made as of this 25th day of July, 2007, by and between SUSQUEHANNA
BANCSHARES, INC., a Pennsylvania corporation (the “Company”), and EDWARD
BALDERSTON, JR., an adult individual whose principal residence is at 203 Willow
Valley Drive, Lancaster, PA 17602 (the “Employee”).

Background

The Company desires to induce the Employee to remain in its employment, and the
Employee hereby agrees to accept continuation of employment with the Company, on
the terms and subject to the conditions hereinafter set forth. As additional
consideration to induce the Employee to enter into this Agreement, the Company
has offered to enhance the benefits payable to Employee in connection with
certain control transactions involving the Company. The Company and the Employee
each agree that these benefits are all conditional on the Employee’s agreement
to sign this Agreement. This Agreement replaces and supersedes all previous
Employment Agreements between the Employees and the Company or any Affiliate.

1. Position. The Company hereby agrees to continue the Employee’s employment and
the Employee hereby agrees to continue employment with the Company, as Executive
Vice President and Chief Administrative Officer.

2. Duties.

2.1. The Employee agrees to assume such duties and responsibilities as may be
consistent with the position of Executive Vice President and Chief
Administration Officer and as may be assigned to the Employee by the Board of
Directors or the Chief Executive Officer of the Company or by the by-laws of the
Company from time to time. No change in the duties of the



--------------------------------------------------------------------------------

Employee shall in any way diminish the compensation payable to him or her
pursuant to the provisions of Paragraph 4 hereof.

2.2. The Employee agrees to devote his or her full time, skill, attention and
energies and his or her best efforts to the performance of his or her duties
under this Agreement, consistent with practices and policies established from
time to time by the Company. The Employee agrees, in addition to the covenants
concerning Non-Competition contained in Paragraph 15, that he or she will not
engage in any other business activity (including, without limitation,
participation by the Employee on any unaffiliated profit or non-profit board of
directors) except: (i) upon the prior written notice to and consent of the
Company’s Board of Directors, or (ii) solely as an investor in real or personal
property, the management of which shall not detract from the performance of his
or her duties hereunder; provided, however, that the engagement by the Employee
in any such business activity shall at all times be in conformity with the
Company’s Code of Ethics, as the same may be amended or supplemented from time
to time. Notwithstanding anything herein to the contrary, the Employee shall
terminate any such activity upon reasonable request by the Company.

3. Period of Employment.

3.1. The period of employment shall commence on the effective date of this
Agreement and end on the third December 31 next following the date of this
Agreement (as the same may be extended pursuant to this paragraph, the “Period
of Employment”). If written election not to renew by either party is not
received by the other party by (a) November 1 of the year of the effective date
of this Agreement, or (b) November 1 any subsequent year, if this Agreement has
previously been extended pursuant to this paragraph 3, then the Period of
Employment will be automatically extended by one year.

 

-2-



--------------------------------------------------------------------------------

3.2. Notwithstanding anything to the contrary set forth herein, the Employment
Period will not extend beyond:

3.2.1. the last business day in the calendar year in which the Employee attains
the age of 65 (the “Normal Retirement Date”), or

3.2.2. if a Change in Control has occurred prior to the Normal Retirement Date,
the later of (a) the Normal Retirement Date, or (b) the first anniversary of
that Change in Control.

4. Compensation. For all services rendered by the Employee under this Agreement,
the Company shall pay to the Employee compensation as provided below:

4.1. Base Salary. The Company shall pay the Employee a minimum annual base
salary at the rate of $272,513.00 per year. In connection with the annual review
required by subparagraph 4.3 hereof, the Employee’s base salary shall be
reviewed and in light of such review may be increased (but not decreased),
taking into account any change in the Employee’s responsibilities, performance
of the Employee and other pertinent factors. Payment of any increase in the
Employee’s base salary (if any) shall commence no later than July 1st of the
year in which the increase is granted.

4.2. Bonus. The Company may, but shall not be required to, pay to the Employee
annual bonus compensation in such amount as may be determined by the appropriate
Board of Directors or its designee within guidelines established by the Company.
Such bonus shall not exceed the amount of the Employee’s base compensation.

4.3. Annual Review. The determination of compensation payable by the Company
hereunder shall be made by the Compensation Committee of the Company or its
nominee, which shall perform an annual review of this Agreement, the Employee’s
performance

 

-3-



--------------------------------------------------------------------------------

with the Company, and compensation payable hereunder. The results of such
review, including recommendation as to salary adjustment and bonus, shall be
reported to the Company and shall be memorialized in the minutes of the meetings
of the Company’s Board of Directors or held in a confidential file by the
Company’s Human Resources Department.

5. Employee Expenses. Subject to such general employee expense account policies
as the Company may from time to time adopt, the Company will pay or reimburse
the Employee upon presentation of vouchers or invoices for reasonable expenses
incurred by the Employee in the performance of his or her duties in carrying out
the terms and provisions of this Agreement, including, without limitation,
expenses for such items as entertainment, travel, meals, hotel and similar
items. In the event that any reimbursed expenses are disallowed by the Internal
Revenue Service as deductions to the Company, as the case may be, the Employee
shall retain such reimbursed expense amounts which the Employee shall treat and
report as additional compensation and which the Company shall treat as
deductible salary expense.

The Company also shall provide the Employee during his or her employment under
this Agreement with the full time use of a car selected by the Employee and
comparable to the car available at present. Such car shall be used by the
Employee in accordance with any and all general car policy(ies) as the Company
may from time to time adopt. Such car shall be selected, maintained and replaced
in accordance with the Company’s general policy on cars for employees having
need of a car for such use.

6. Vacations. The Employee will be entitled to paid vacation annually as
specified under the Company’s Vacation Policy, to be taken at times reasonably
convenient to the Company.

 

-4-



--------------------------------------------------------------------------------

7. Benefits.

7.1. The Employee shall be entitled to group term life insurance insuring the
Employee’s life during the term of employment, disability insurance coverage,
and accidental death and dismemberment benefits, including death benefit, in
such amounts and in such coverage as shall be consistent with the insurance
coverage programs available to other salaried employees of the Company, as the
same may change from time to time. The Employee shall designate the beneficiary
of such policy and benefits.

7.2. The Employee shall be entitled to major medical and health insurance
coverage for the Employee and his or her immediate family on such terms, in such
amounts and in such coverage as shall be consistent with the insurance coverage
programs available to other salaried employees of the Company generally, as the
same may change from time to time.

7.3. To the extent such benefits are not specifically described or duplicated
hereinabove in this Paragraph 7, the Employee shall also be entitled to
participate in any and all thrift, profit sharing, pension and similar benefit
plans (not including severance, change in control or other similar
arrangements), now or hereafter maintained by the Company and offered by the
Company to its salaried, management employees generally, as the same may change
from time to time.

8. Confidential Information. During the term of employment, and at any time
thereafter, the Employee shall not, without the consent of a senior officer of
the Company, disclose to any person, firm or corporation (except, during the
term of his or her employment, to the extent necessary to perform his or her
duties hereunder) any customer lists, trade secrets, reports, correspondence,
mailing lists, manuals, price lists, employee lists, prospective employee lists,
letters, records or any other confidential information relating to the business
of the

 

-5-



--------------------------------------------------------------------------------

Company or any Affiliate of the Company and shall not, without the consent of a
senior officer of the Company, deliver any oral address or speech or publish, or
knowingly permit to be published, any written matter in any way relating to
confidential information regarding the business of the Company or any Affiliate
of the Company.

9. Property Rights. The Employee agrees that all literary work, copyrightable
material or other proprietary information or materials developed by the Employee
during the term of this Agreement and relating to, or capable of being used or
adopted for use in, the business of the Company shall inure to and be the
property of the Company and must be promptly disclosed to the Company. Both
during employment by the Company and thereafter, the Employee shall, at the
expense of the Company, execute such documents and do such things as the Company
reasonably may request to enable the Company or their nominee (i) to apply for
copyright or equivalent protection in the United States, Canada and elsewhere
for any literary work hereinabove referred in this paragraph, or (ii) to be
vested with any such copyright protection in the United States, Canada and
elsewhere.

10. Termination. The Company may terminate the Employee’s employment without
Cause (as defined below) or as a result of a Disability (as defined below) at
any time, with 90 days’ advance written notice (or pay in lieu thereof). The
Company may terminate the Employee’s employment for Cause at any time without
notice. The Employee may terminate his employment at any time for any reason,
with 90 days’ advance written notice (or such shorter notice as the Company will
then accept). Upon termination, the Employee will be entitled only to such
compensation and benefits as described in this Paragraph 10.

10.1. Termination without Cause or Resignation due to an Adverse Change. If the
Employee’s employment ceases due to a termination by the Company without Cause
or a

 

-6-



--------------------------------------------------------------------------------

resignation by the Employee due to an Adverse Change (as defined below), the
Employee will be entitled to:

10.1.1. payment of all accrued and unpaid base salary through the date of such
termination;

10.1.2. payment for all accrued but unused vacation days;

10.1.3. payment of any bonus payable with respect to a period ending prior to
such termination;

10.1.4. bi-weekly compensation continuation payments for a period equal to the
Non-Competition Period, with each payment equal to 1/26 of the Average Annual
Compensation (provided, however, that it is understood that Employee shall not
participate in any benefit plans covering employees, except as specifically
stated in this Paragraph 10);

10.1.5. the benefit that the Employee would have accrued under all defined
benefit pension plans had the Employee remained in the employ of the Company for
the remainder of the Non-Competition Period, which benefits will be paid
concurrently with the benefits which would otherwise have been provided under
such plans; and

10.1.6. all other employee benefits to which the Employee would have been
entitled under Paragraph 7 hereof if he had remained in the employ of the
Company for the remainder of the Non-Competition Period.

Except as otherwise provided in this subparagraph 10.1, all compensation and
benefits will cease at the time of such termination and the Company will have no
further liability or obligation by reason of such termination. The separation
benefits described in this subparagraph 10.1 will be paid (or, in the case of
the benefits described in subparagraphs 10.1.4, 10.1.5 and 10.1.6, will begin to
be paid or provided) as soon as the release described below in subparagraph 10.6
becomes irrevocable.

 

-7-



--------------------------------------------------------------------------------

Notwithstanding the foregoing, if the terms of the Company’s group insurance
arrangements do not allow continuation of Employee’s group health or group term
life insurance coverage for any part of the period(s) described in subparagraphs
10.1.5 and 10.1.6, Employee will instead receive an amount in cash equal to 150%
of the Company’s actual premium cost of providing comparable coverage to
similarly situated active employees for the applicable period. Such amount may
be paid in installments at the same intervals as group insurance premiums are
generally paid by the Company and such payment(s) will constitute a complete
satisfaction of Employee’s entitlements under subparagraphs 10.1.5 and 10.1.6.

10.2. Other Terminations. If the Employee’s employment ceases for any reason
other than as described in subparagraph 10.1, above (including, but not limited,
to (a) termination for Cause, (b) as a result of the Employee’s death or
Disability (as defined below), (c) resignation by the Employee in the absence of
an Adverse Change or (d) a retirement described in subparagraph 3.2), then the
Employee will receive payment for his accrued and unpaid base salary through the
date of such cessation. All compensation and benefits will cease at the time of
such termination and, except as otherwise provided herein, the Company will have
no further liability or obligation by reason of such termination.

10.3. Non-Disparagement. Upon termination of employment hereunder, the Employee
shall not malign, criticize or otherwise disparage the Company, the Affiliates
or their respective officers, employees or directors.

10.4. Claims. Any claims for benefits under Paragraph 10 of the Agreement shall
be governed by the claims procedures in the Susquehanna Bancshares, Inc. Key
Employee

 

-8-



--------------------------------------------------------------------------------

Severance Pay Plan, as amended from time to time. However, the provisions of
Paragraphs 10.1 and 11 of this Agreement shall govern in lieu of the severance
provisions of such Plan. Except as specifically provided in this Agreement, the
payments and benefits provided under this Paragraph 10 are in lieu of, not in
addition to, those provided by the Company and its Affiliates under any other
severance plan or arrangement.

10.5. Release. Notwithstanding any other provision of this Agreement, any
severance or termination payments or benefits herein described are conditioned
on the Employee’s execution and delivery to the Company of a general release and
non-disparagement agreement in a form prescribed by the Company and in a manner
consistent with the requirements of the Older Workers Benefit Protection Act and
any applicable state law.

10.6. Other Rights. Nothing is this Agreement is intended to limit the
Employee’s right to (a) payment or reimbursement for welfare benefit claims
incurred prior to the cessation of his or her employment under any group
insurance plan, policy or arrangement of the Company in accordance with the
terms of such plan, policy or arrangement, (b) except as otherwise provided in
subparagraph 10.1.5, elect COBRA Benefits in accordance with applicable law, or
(c) receive a distribution of vested accrued benefits from any employee pension
benefit plan in accordance with the terms of that plan.

11. Change in Control.

11.1. Effect of a Change in Control.

11.1.1. Effect on LTI/STI Rights. With respect to any long-term, short-term or
any similar incentive program cycle in effect at the time of a Change in
Control:

(a) Employee will become fully and immediately vested in his or her incentive
awards upon the occurrence of the Change in Control; and

 

-9-



--------------------------------------------------------------------------------

(b) such incentive awards will be payable at target levels (at the same time and
in the same form that such awards would otherwise be payable in the absence of
this Agreement), without regard to whether Employee remains employed by the
Company and without regard to the performance of Employee during those incentive
program cycles.

11.1.2. Effect on Pension Rights. In the event of a termination of employment
providing for payment of benefits under subparagraph 10.1, the Employee will
accrue an additional, fully vested benefit under the Company’s non-qualified
pension plan equal to the difference between:

(a) the benefit that the Employee would have accrued under all defined benefit
pension plans of the Company or its Affiliates in which the Employee
participated immediately prior to the Change in Control, assuming:

(i) the Employee remained continuously employed by the Company until the third
anniversary of the Change in Control,

(ii) the Employee’s compensation for purposes of calculating benefits under such
pension plans increased at a rate of four percent per year for the period of
imputed service described above in subparagraph 11.1.3(a)(i), and

(iii) the terms of all such pension plans remained identical to those in effect
immediately prior to the Change in Control; and

(b) the actual benefit due to the Employee under all defined benefit pension
plans of the Company and its Affiliates.

11.1.3. Effect on Restrictive Covenants. Upon the occurrence of a Change in
Control, the one year period referenced in Paragraph 15.1 will be revised
automatically to equal

 

-10-



--------------------------------------------------------------------------------

the greater of one year or the period extending from the date of the termination
of active employment to the third anniversary of the Change in Control.

11.1.4. Transition Services. For two years following cessation of employment
after any Change in Control, the Employee agrees to remain available to provide
the Company with transition assistance on matters with which the Employee was
involved during his or her employment. The Employee will render such assistance
in a timely manner on reasonable notice from the Company. The Employee will not
be entitled to any separate compensation for the services described in this
paragraph (other than reimbursement for reasonable out-of-pocket expenses
actually incurred). The Company agrees to provide reasonable advance notice of
the need for the Employee’s assistance and will exercise reasonable efforts to
schedule and limit such matters so as to avoid interfering with the Employee’s
personal and other professional obligations.

11.2. Parachute Payments.

(a) Anything in this Agreement to the contrary notwithstanding, in the event
that it shall be determined that any payment or distribution by the Company or
its Affiliates to or for the benefit of the Employee, whether paid or payable or
distributed or distributable pursuant to the terms of this Agreement or
otherwise, would constitute an “excess parachute payment” within the meaning of
§280G of the Internal Revenue Code of 1986, as amended (the “Code”) (each such
payment, a “Parachute Payment”) and would result in the imposition on the
Employee of an excise tax under Code §4999, then, in addition to any other
benefits to which the Employee is entitled under this Agreement or otherwise,
the Employee shall be paid an amount in cash equal to the sum of the excise
taxes payable by the Employee by reason of receiving Parachute Payments plus the
amount necessary to place the Employee in the same after-tax

 

-11-



--------------------------------------------------------------------------------

position (taking into account any and all applicable federal, state and local
excise, income or other taxes at the highest possible applicable rates on such
Parachute Payments (including, without limitation, any payments under this
subparagraph 11.2(a)) as if no excise taxes had been imposed with respect to
Parachute Payments (the “Parachute Gross-up”). Any Parachute Gross-up otherwise
required by this subparagraph 11.2(a) shall not be made later than the time of
the corresponding payment or benefit hereunder giving rise to the underlying
Code §4999 excise tax (to the extent such determination has been made prior to
such time), even if the payment of the excise tax is not required under the Code
until a later time. Any Parachute Gross-up otherwise required under this
subparagraph 11.2(a) shall be made whether or not there is a Change in Control,
whether or not payments or benefits are payable under this Agreement, whether or
not the payments or benefits giving rise to the Parachute Gross-up are made in
respect of a Change in Control and whether or not the Employee’s employment with
the Employer shall have been terminated.

(b) All determinations to be made under this subparagraph 11.2 shall be made by
an independent public accounting firm chosen by the Company (the “Accounting
Firm”).

(c) In the event the Internal Revenue Service notifies the Employee of an
inquiry with respect to the applicability of Code §280G or Code §4999 to any
payment by the Company or its Affiliates, or assessment of tax under Code §4999
with respect to any payment by the Company or its Affiliates, the Employee shall
provide notice to the Company of such inquiry or assessment within 10 days, and
shall take no action with respect to such inquiry or assessment until the
Company has responded thereto (provided such response is timely with respect to
the inquiry or assessment). The Company shall have the right to appoint an
attorney or accountant to represent the Employee with respect to such inquiry or
assessment, and the

 

-12-



--------------------------------------------------------------------------------

Employee shall fully cooperate with such representative as a condition of
receiving a Parachute Gross-up with respect to such inquiry or assessment.

(d) All of the fees and expenses of the Accounting Firm in performing the
determinations referred to in subparagraphs (a) and (b) above, or of the
representative appointed pursuant to subparagraph (c) above, shall be borne
solely by the Company.

(e) Notwithstanding the foregoing, if the imposition of a Code §4999 excise tax
could be avoided by a reduction of the payments due to the Employee (determined
before application of subparagraph 11.2(a)) by an amount of 10% or less, then
the total of all such payments will be reduced to an amount one dollar ($1.00)
below the amount that would cause a Code §4999 excise tax to be imposed, and
subparagraph 11.2(a) will not apply.

11.3. Enforcement. Following any Change in Control, the Company will pay all
legal fees and costs incurred by the Employee to enforce his rights under this
Agreement if (a) he or she is required to initiate a proceeding to enforce such
rights and (b) he or she is awarded any relief in that proceeding.

12. Records. Upon the termination of employment hereunder, the Employee shall
deliver to the Company all correspondence, reports, customer lists, office keys,
manuals, advertising brochures, sample contracts, price lists, employee lists,
prospective employee lists, mailing lists, letters, records and any and all
other documents pertaining to or containing information relative to the business
of the Company, and the Employee shall not remove any of such records either
during the course of employment or upon the termination thereof.

The Employee understands that in the event of a violation of the provisions of
this Paragraph 12, the Company shall have the right to seek injunctive relief,
in addition to any other existing rights provided herein or by operation of law,
without the requirement of posting bond.

 

-13-



--------------------------------------------------------------------------------

The remedies provided in this Paragraph 12 shall be in addition to any legal or
equitable remedies existing between the Employee and the Company, and shall not
be construed as a limitation upon, or as alternative or in lieu of, such
remedies.

13. Prohibited Assignment. The Employee shall have no right to exchange,
convert, encumber or dispose of the rights to receive the benefits or payments
under this Agreement, which payments, benefits and rights thereto are expressly
declared to be non-assignable and non-transferable.

14. Indemnification. To the extent permitted by law, the Company shall indemnify
the Employee and hold him or her harmless from all liability and claims, whether
meritorious or not, including the cost of defense thereof (including reasonable
attorneys’ fees) which have arisen or accrued or which hereafter may arise or
accrue and are based upon any act or omission which the Employee has taken or
committed or hereafter may take or commit on behalf of or in connection with the
Company in his or her official capacity, so long as the following conditions are
met with respect to such claim or liability: (a) if such action was taken in the
exercise of reasonable business judgment and was taken in an area within the
scope of responsibility of the Employee, or (b) if not within the scope of the
Employee’s responsibility, (i) at the time of such act or omission the Board of
Directors of the Company had knowledge of the facts or circumstances pursuant to
which such act was taken or such omission occurred and (ii) no written objection
to such act or omission was duly made by the Board.

Actions taken by the Employee which are covered by this Agreement specifically
include (by way of illustration), but are not limited to, (a) the payment of any
salary, bonus or other compensation to any officer, director, or employee,
(b) the reimbursement or payment of any expenses incurred by any such officer,
director or employee, (c) the making or retention of any

 

-14-



--------------------------------------------------------------------------------

investments (including, without limitation, loans) by the Company, or (d) injury
claims against the Company or the Employee based on negligence or other alleged
tortious actions and which arise in connection with the conduct of the Company’s
business.

The Employee shall indemnify the Company and hold it harmless from all liability
and claims, whether meritorious or not, including the cost of the defense
thereof (including reasonable attorneys’ fees) which have arisen or accrued or
which hereafter may arise or accrue and are based upon acts taken without the
consent or approval of the Board of Directors of the Company and which represent
the Employee’s deliberate malfeasance or gross negligence.

15. Non-Competition.

15.1. During the Employee’s Period of Employment and for one year thereafter:

15.1.1. the Employee will not directly for himself or herself or any third
party, become engaged in any business or activity which is directly in
competition with any services or financial products sold by, or any business or
activity engaged in by, the Company, including, without limitation, any business
or activity engaged in by any federally or state chartered bank, savings bank,
savings and loan association, trust company and/or credit union, and/or any
services or financial products sold by such entities, including, without
limitation, the taking and accepting of deposits, the provision of trust
services, the making of loans and/or the extension of credit, brokering loans
and/or leases and the provision of insurance and investment services, within a
25 mile radius of any office or facility of the Company or any of its
Affiliates. This provision shall not restrict the Employee from owning or
investing in publicly traded securities of financial institutions, so long as
his or her aggregate holdings in any financial institution do not exceed ten
percent (10%) of the outstanding capital stock of such institution.

 

-15-



--------------------------------------------------------------------------------

15.1.2. the Employee will not solicit any person who was a customer of the
Company during the period of the Employee’s employment hereunder, or solicit
potential customers who are or were identified through leads developed during
the course of employment with the Company, or otherwise divert or attempt to
divert any existing business of the Company within any area of 100 miles of any
office or facility of the Company or any of its Affiliates.

15.1.3. the Employee will not, directly for himself or any third party, solicit,
induce, recruit or cause another person in the employment of the Company or any
of its Affiliates to terminate his or her employment for the purposes of
joining, associating, or becoming employed with any business or activity which
is in competition with any services or financial products sold, or any business
or activity engaged in, by Company.

15.2. The Employee understands that in the event of a violation of any provision
of this Agreement, the Company shall have the right to seek injunctive relief,
in addition to any other existing rights provided in this Agreement or by
operation of law, without the requirement of posting bond. The Employee
understands that the Company may suspend future payments of the compensation
continuation payments and benefits provided in subparagraph 10.1, may forfeit
the additional pension benefit provided under subparagraph 11.1.2, and may seek,
as a remedy, a return of any prior compensation continuation payments made under
subparagraph 10.1.4. The remedies provided in this paragraph shall be in
addition to any legal or equitable remedies existing at law or provided for in
any other agreement between the Employee and the Company or any of its
Affiliates, and shall not be construed as a limitation upon, or as an
alternative or in lieu of, any such remedies. If any provisions of this
paragraph shall be determined by a court of competent jurisdiction to be
unenforceable in part by reason of it being too great a period of time

 

-16-



--------------------------------------------------------------------------------

or covering too great a geographical area, it shall be in full force and effect
as to that period of time or geographical area determined to be reasonable by
the court.

15.3. In the event of a Change in Control, the Employee acknowledges that the
provisions of Paragraph 15 hereof shall extend to any offices or facilities of
any business that becomes an affiliate of or successor to the Company on account
of such Change in Control.

16. Survival. Notwithstanding anything to the contrary in this Agreement, the
parties agree that the Employee’s obligations under Paragraphs 8, 9, 10.3, 12
and 15 of this Agreement will continue despite the expiration of the term of
this Agreement or its termination.

17. Preemptive Considerations. Notwithstanding anything to the contrary set
forth herein:

17.1. If the Employee is suspended and/or temporarily prohibited from
participating in the conduct of the Company’s affairs by a notice served under
Section 8(e)(3) or (g)(1) of the Federal Deposit Insurance Act (12 U.S.C.
1818(e)(3) and (g)(1)) or any amendments or supplements thereto, the Company’s
obligations under this Agreement shall be suspended as of the date of service
unless stayed by appropriate proceedings. If the charges in the notice are
dismissed, the Company may in its discretion (i) pay the Employee all or part of
the compensation withheld while this Agreement’s obligations were suspended, and
(ii) reinstate (in whole or in part) any of its obligations which were
suspended.

17.2. If the Employee is removed and/or permanently prohibited from
participating in the conduct of the Company’s or any Affiliate’s affairs by an
order issued under Section 8(e)(4) or (g)(1) of the Federal Deposit Insurance
Act (12 U.S.C. 1818 (e)(4) or (g)(1)) or any amendments or supplements thereto,
or equivalent provisions relating to a regulator with supervisory authority over
the Company or an Affiliate, all obligations of the Company or the

 

-17-



--------------------------------------------------------------------------------

Affiliate under the contract shall terminate as of the effective date of the
order, but vested rights of the parties shall not be affected.

17.3. If the Company or any Affiliate is in default (as defined in
Section 3(x)(1) of the Federal Deposit Insurance Act or equivalent provisions
relating to a regulator with supervisory authority over the Company or an
Affiliate), all obligations under this Agreement shall terminate as of the date
of default, but this subparagraph 17.3 shall not affect any vested rights of the
parties.

18. Definitions. For purposes of this Agreement:

18.1. The term “Adverse Change” shall include and be limited to (A) a
significant change in the nature or scope of the Employee’s duties as set forth
in the first sentence of Paragraph 2 hereof such that the Employee has been
reduced to a position of materially lesser authority, status or responsibility
(provided, however, for purposes of this subparagraph, in circumstances not
involving a Change in Control, so long as the Employee remains a senior officer
(which shall mean and include any officer position with the Company above the
position of vice president), an Adverse Change shall not be deemed to have
occurred), or the time required to be spent by the Employee 60 miles or more
beyond the Company’s geographic market area shall be increased without the
Employee’s consent by more than twenty percent (20%), as compared to the average
of the two (2) preceding years, or (B) a reduction in the Employee’s base
compensation, (C) any other material and willful breach by the Company of any
other provision of this Agreement, or (D) delivery by the Company of notice of
its intention not to renew this Agreement.

However, none of the foregoing events or conditions will constitute an Adverse
Change unless: (x) the Employee provides the Company with written objection to
the event or condition

 

-18-



--------------------------------------------------------------------------------

within 60 days following the occurrence thereof, (y) the Company does not
reverse or otherwise cure the event or condition within 30 days of receiving
that written objection, and (z) the Employee resigns his employment within 60
days following the expiration of that cure period.

18.2. The term “Affiliate” shall mean with respect to the Company, persons or
entities controlling, controlled by or under common control with the Company.

18.3. The term “Average Annual Compensation” shall mean, as of any date, the
arithmetic average of the base salary and annual bonuses received by the
Employee with respect to the three most recently completed calendar years.

18.4. The term “Board” shall mean the board of directors of the Company.

18.5. The term “Cause” shall mean any of the following: (a) the Employee’s
personal dishonesty; (b) the Employee’s incompetence; (c) the Employee’s willful
misconduct; (d) the Employee’s breach of fiduciary duty involving personal
profit; (e) the Employee’s intentional failure to perform stated duties; (f) the
Employee’s willful violation of any law, rule or regulation (other than traffic
violations or similar offenses); (g) the issuance of a final cease-and-desist
order by a state or federal agency having jurisdiction over the Company or any
entity which controls the Company to the extent such cease-and-desist order
requires the termination of the Employee; or (h) a material breach by the
Employee of any provision of this Agreement.

18.6. The term “Change in Control” shall mean the first to occur, after the date
hereof, of any of the following:

(a) if any Person is or becomes the “beneficial owner” (as defined in Rule 13d-3
under the Securities Exchange Act), directly or indirectly, of securities of the
Company (not including in the securities beneficially owned by such Person any
securities acquired directly from the Company or its subsidiaries) representing
25% or

 

-19-



--------------------------------------------------------------------------------

more of either the then outstanding shares of stock of the Company or the
combined voting power of the Company’s then outstanding securities;

(b) if during any period of 24 consecutive months during the existence of this
Agreement commencing on or after the date hereof, the individuals who, at the
beginning of such period, constitute the Board (the “Incumbent Directors”) cease
for any reason other than death to constitute at least a majority thereof;
provided that a director who was not a director at the beginning of such
24-month period shall be deemed to have satisfied such 24-month requirement (and
be an Incumbent Director) if such director was elected by, or on the
recommendation of or with the approval of, at least two-thirds of the directors
who then qualified as Incumbent Directors either actually (because they were
directors at the beginning of such 24-month period) or by prior operation of
this clause (b) (for the avoidance of the doubt, the term “Incumbent Directors”
as used in this subparagraph 18.6 shall be deemed to include those 6 additional
individuals who are to join the Board as a result of the merger between Company
and Community Banks, Inc. as detailed in that Agreement and Plan of Merger
Between Susquehanna Bancshares, Inc. and Community Banks, Inc. dated as of
April 30, 2007);

(c) the consummation of a merger or consolidation of the Company with any other
corporation other than (A) a merger or consolidation which would result in the
voting securities of the Company outstanding immediately prior to such merger or
consolidation continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity or any parent
thereof) at least 60% of the combined voting power of the voting securities of
the Company or such surviving entity or any parent thereof outstanding
immediately after such merger or consolidation,

 

-20-



--------------------------------------------------------------------------------

or (B) a merger or consolidation effected to implement a recapitalization of the
Company (or similar transaction) in which no Person is or becomes the beneficial
owner, as defined in clause (a), directly or indirectly, of securities of the
Company (not including in the securities beneficially owned by such Person any
securities acquired directly from the Company or its subsidiaries) representing
40% or more of either the then outstanding shares of stock of the Company or the
combined voting power of the Company’s then outstanding securities; or

(d) the stockholders of the Company approve a plan of complete liquidation or
dissolution of the Company, or there is consummated an agreement for the sale or
disposition by the Company of all or substantially all of the Company’s assets,
other than a sale or disposition by the Company of all or substantially all of
the Company’s assets to an entity, at least 60% of the combined voting power of
the voting securities of which are owned by Persons in substantially the same
proportion as their ownership of the Company immediately prior to such sale.

Upon the occurrence of a Change in Control, no subsequent event or condition
shall constitute a Change in Control for purposes of this Agreement, with the
result that there can be no more than one Change in Control hereunder.

18.7. The term “Company” shall mean the Company as hereinbefore defined or any
entity succeeding to substantially all of the assets and business of the
Company.

18.8. The term “COBRA Benefits” shall refer to continued group health insurance
benefits under sections 601-607 of the federal Employee Retirement Income
Security Act, as amended, (29 U.S.C. part 6) Act and regulations promulgated
thereunder.

 

-21-



--------------------------------------------------------------------------------

18.9. The term “Disability” means a condition entitling the Employee to benefits
under the Company’s long term disability plan, policy or arrangement; provided,
however, that if no such plan, policy or arrangement is then maintained by the
Company and applicable to the Employee, “Disability” will mean the Employee’s
inability to perform his duties under this Agreement due to a mental or physical
condition that can be expected to result in death or that can be expected to
last (or has already lasted) for a continuous period of 180 days or more.
Termination as a result of a Disability will not be construed as a termination
“without Cause.”

18.10. The term “Non-Competition Period” shall mean, with respect to a specified
cessation of employment, the one (or, in the case of a Change in Control, up to
four) year period specified in subparagraph 15.1.

18.11. The term “Period of Employment” shall have the meaning described in
Paragraph 3.

18.12. The term “Person” shall have the meaning ascribed thereto by
Section 3(a)(9) of the Securities Exchange Act, as modified and used in Sections
13(d) and 14(d) thereof (except that such term shall not include (i) the Company
or any of its subsidiaries, (ii) a trustee or other fiduciary holding securities
under an employee benefit plan of the Company or any of its subsidiaries,
(iii) an underwriter temporarily holding securities pursuant to an offering of
such securities, (iv) a corporation owned, directly or indirectly, by the
stockholders of the Company in substantially the same proportion as their
ownership of stock of the Company, or (v)such Employee or any “group” (as such
term is used in Sections 13(d) and 14(d) of the Securities Exchange Act) which
includes the Employee).

 

-22-



--------------------------------------------------------------------------------

19. Miscellaneous.

19.1. Assignment. This Agreement (including, without limitation, paragraph 14
hereof relating to non-competition) shall be binding upon the parties hereto,
the heirs and legal representatives of the Employee and the successors and
assigns of the Company.

19.2. Notices. Any notice required, permitted or intended to be given under this
Agreement shall be in writing and shall be deemed to have been given only if
delivered personally or sent by registered or certified mail, return receipt
requested, postage prepaid to the appropriate address shown below, or such
revised address as is delivered to the other party by the same means.

 

  (a) Notices to the Company shall be sent to:

Susquehanna Bancshares

Attn. Director of Human Resources

26 North Cedar Street

P.O. Box 1000

Lititz, PA 17543-7000

 

  (b) Notices to the Employee shall be sent to:

Edward Balderston, Jr.

323 Hawthorne Avenue

Lancaster, PA 17602

19.3. Entire Agreement. This Agreement constitutes the entire agreement between
the parties in connection with the subject matter hereof, supersedes any and all
prior agreements or understandings between the parties and may only be changed
by agreement in writing between the parties.

19.4. Construction. This Agreement shall be construed and enforced in accordance
with the laws of the Commonwealth of Pennsylvania, without application of the
principles of conflicts of laws.

 

-23-



--------------------------------------------------------------------------------

19.5. Paragraph Headings. The paragraph headings herein have been inserted for
convenience of reference only and shall in no way modify or restrict any of the
terms or provisions hereof.

IN WITNESS WHEREOF, and intending to be legally bound, the parties have executed
this Agreement the day and year first above written.

 

    SUSQUEHANNA BANCSHARES, INC.   Attest:   /s/ Lisa M. Cavage     By:   /s/
William J. Reuter       Secretary       William J. Reuter       EMPLOYEE  
Witness:         /s/ Sandra L. Barrett       /s/ Edward Balderston, Jr.   (Seal)
Name: Sandra L. Barrett       Edward Balderston, Jr.  

 

-24-